On February 27, 1980, plaintiff was ordered to appear before this court on Monday, April 7, 1980, at 9:30 a.m. to show cause why his appeal in the above-entitled case should not be dismissed for lack of prosecution for failure to have filed a brief in accordance with Rule 16 of the rules of this court. Since plaintiff failed to appear to show cause pursuant *925to this order, his appeal is hereby dismissed for lack of prosecution.
John A. Varone, Matthew J. Zito, for plaintiff. Edwards ir Angelí, Stephen O. Meredith, for Intervenors-Defendants.